         Case 2:19-cv-04105-JDW Document 18 Filed 04/30/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 RHONDA FREEMAN,                                 NO. 19-cv-4105-JDW

               Plaintiff

        v.

 CITY OF PHILADELPHIA, et al.,

               Defendants


                                           ORDER

       AND NOW, this 30th day of April, 2020, upon consideration of Defendant’s Motion to

Dismiss for Failure to State a Claim (ECF No. 9), it is ORDERED that, for the reasons stated in

the accompanying Memorandum, the Motion is GRANTED.

       It is FURTHER ORDERED that Plaintiff may file an Amended Complaint, consistent

with the Court’s Memorandum, within fourteen (14) days of the date of this Order.

                                                   BY THE COURT:

                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
